DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Applicant is advised that should claims 8 be found allowable, claim 14 which is a respective duplications of claim 8, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemba (US 2011/0089078) in view of Langdon et al. (US 2018/0263361).
Regarding claims 1, Ziemba teaches a modular case comprising: 
a base having opposing side rails 231a and 231b, fig. 2, col. 9: 19-26, formed along sides of the base (the base is the portion between the side rails 231a and 231b) and extending along a length of the base, the side rails forming elongate channels therein, 
a plurality of container modules 31 (cells, the cells are intended to hold makeup or lotions col. 9: 1-5 or eye drops or hand sanitizer, last sentence of, col. 9: 5-11, which are either viscous or liquid items) removably secured on the base, the plurality of container modules having a base plate at 234 having a width extending across a width of the base, the base plate having a thickness (thicknesses are shown in fig. 3d, showing that the sides at 235 fit within the rails) such that sides of the base plate fit at least partially within the elongate channels formed by the side rails of the base, wherein sides of the plurality of base plates slidably engage the elongate channels formed on the base such that the plurality of container modules are removably secured horizontally along a length of the base during transport of the modular case col. 9: 19-30.
The containers of Ziemba have a base plate (best seen in fig. 3d) and extending upwardly therefrom, the one or more containers including an open end, (the container is represented by dashed lines) and one or more caps (cover 35, fig. 1a and 2) secured to the one or more containers over the open end to retain the one of a viscous and liquid item within each of the one or more containers.
Ziemba does not teach that the cells and base plate have corresponding magnets embedded therein.  Ziemba teaches in one embodiment that a magnet portions are embedded in the base, fig. 3g is a way to maintain the containers in position, col. 9: 35-40.  Although fig. 3g seems to show the combination of magnets and rails (also described in col. 9: :35-40), the figures seem to show the magnets in the wrong location.  With this in mind, Ziemba never explicitly teaches, in a written description, an embodiment where the containers 31 are connected to the base via rails and grooves and magnets at the same time.


    PNG
    media_image1.png
    770
    740
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    303
    1136
    media_image2.png
    Greyscale

Langdon  teaches a case with a plurality of removable container modules, (tray 18a), fig. 4, [0052], the container modules are supported on a base at 58 and held via embedded magnets having a circular shape on a rear portion of the base at 62.  Both the module (at 96b and 96a, fig. 5B) and the base (94a and 94b, fig. 8) have embedded magnets in order to prevent accidental dislocation of the trays during movement or use, [0046], last line and draw the trays into alignment, [0048], page 3.  Aligned magnets on the bottom of the base at 110 and in the base of the container at 112 are also shown as being embedded, fig. 9 [0049].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and container modules of Ziemba to have embedded magnets in order to draw the containers into alignment and prevent accidental dislocation as per the teaching of Langdon, thereby having aligned magnets when the plurality of container modules are located on the base.

Regarding claim 2, Ziemba further teaches that the opposing side rails further comprising closed ends (the ends of the rails are closed on the side with the hinge top end at 13, as seen in fig. 2) formed on a first end of the base that prevent sliding of the plurality of container modules from slidably disengaging the base at the first end of the base (the containers cannot slide out of both ends of the base, fig. 2).  

Regarding claim 4, Ziemba as modified above teaches all of claim 1, as applied above.  Only the shape of the magnets on the sides are shown, fig. 5b, of Langdon, seen as circular.  The bottom magnets seen in Fig. 9 of Langdon can be assumed to also have a circular shape, although the shape is not explicitly stated.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the magnets circular or have another shape with the reasonable expectation of magnetically securing the containers to the base. 

Regarding claim 6, the opposite side of the base of Ziemba teach a recess cavity at 40 formed on a bottom surface of the base for holding an electronic device 41, fig. 1, wherein the recess cavity is located under the base plates (when the device is laid flat on a surface with cavity 40 facing down the cavity is under the base plates) of the plurality of container modules when the plurality of container modules are slidably secured on the base.
  
Regarding claim 15, Ziemba teaches a modular case comprising: 
a base having opposing side rails 231a and 231b, fig. 2, col. 9: 19-26, formed along sides of the base (the base is the portion between the side rails 231a and 231b) and extending along a length of the base, the side rails forming elongate channels therein, 
a plurality of container modules 31 (cells, the cells are intended to hold makeup or lotions col. 9: 1-5 or eye drops or hand sanitizer, last sentence of, col. 9: 5-11, which are either viscous or liquid items) removably secured on the base, the plurality of container modules having a base plate at 234 having a width extending across a width of the base, the base plate having a thickness (thicknesses are shown in fig. 3d, showing that the sides at 235 fit within the rails) such that sides of the base plate fit at least partially within the elongate channels formed by the side rails of the base, wherein sides of the plurality of base plates slidably engage the elongate channels formed on the base such that the plurality of container modules are removably secured horizontally along a length of the base during transport of the modular case col. 9: 19-30.
The containers of Ziemba have a base plate (best seen in fig. 3d) and extending upwardly therefrom, the one or more containers including an open end, (the container is represented by dashed lines) and one or more caps (cover 35, fig. 1a and 2) secured to the one or more containers over the open end to retain the one of a viscous and liquid item within each of the one or more containers.
Ziemba does not teach that the cells and base plate have corresponding magnets embedded therein.  Ziemba teaches in one embodiment that a magnet portions are embedded in the base, fig. 3g is a way to maintain the containers in position, col. 9: 35-40.  Although fig. 3g seems to show the combination of magnets and rails (also described in col. 9: :35-40), the figures seem to show the magnets in the wrong location.  With this in mind, Ziemba never explicitly teaches, in a written description, an embodiment where the containers 31 are connected to the base via rails and grooves and magnets at the same time.
Langdon  teaches a case with a plurality of removable container modules, (tray 18a), fig. 4, [0052], the container modules are supported on a base at 58 and held via embedded magnets having a circular shape on a rear portion of the base at 62.  Both the module (at 96b and 96a, fig. 5B) and the base (94a and 94b, fig. 8) have embedded magnets in order to prevent accidental dislocation of the trays during movement or use, [0046], last line and draw the trays into alignment, [0048], page 3.  Aligned magnets on the bottom of the base at 110 and in the base of the container at 112 are also shown as being embedded, fig. 9 [0049].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and container modules of Ziemba to have embedded magnets in order to draw the containers into alignment and prevent accidental dislocation as per the teaching of Langdon, thereby having aligned magnets when the plurality of container modules are located on the base.
The opposite side of the base of Ziemba teach a recess cavity at 40 formed on a bottom surface of the base for holding an electronic device 41, fig. 1, wherein the recess cavity is located under the base plates (when the device is laid flat on a surface with cavity 40 facing down) of the plurality of container modules when the plurality of container modules are slidably secured on the base.

Regarding claim 16, Ziemba further teaches that the opposing side rails further comprising closed ends (the ends of the rails are closed on the side with the hinge, as seen in fig. 2) formed on a first end of the base that prevent sliding of the plurality of container modules from slidably disengaging the base at the first end of the base (the containers cannot slide out of both ends of the base, fig. 2).  

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemba (US 8418852) in view of Langdon et al. (US 2018/0263361) and Newman et al. (US 2007/0000792).
Regarding claims 9, 11, Ziemba teaches a modular case comprising: 
a base having opposing side rails 231a and 231b, fig. 2, col. 9: 19-26, formed along sides of the base (the base is the portion between the side rails 231a and 231b) and extending along a length of the base, the side rails forming elongate channels therein, 
a plurality of container modules 31 (cells, the cells are intended to hold makeup or lotions col. 9: 1-5 or eye drops or hand sanitizer, last sentence of, col. 9: 5-11, which are either viscous or liquid items) removably secured on the base, the plurality of container modules having a base plate at 234 having a width extending across a width of the base, the base plate having a thickness (thicknesses are shown in fig. 3d, showing that the sides at 235 fit within the rails) such that sides of the base plate fit at least partially within the elongate channels formed by the side rails of the base, wherein sides of the plurality of base plates slidably engage the elongate channels formed on the base such that the plurality of container modules are removably secured horizontally along a length of the base during transport of the modular case col. 9: 19-30.
The containers of Ziemba have a base plate (best seen in fig. 3d) and extending upwardly therefrom, the one or more containers including an open end, (the container volume is represented by dashed lines) and one or more caps (cover 35, fig. 1a and 2) secured to the one or more containers over the open end to retain the one of a viscous and liquid item within each of the one or more containers.
Ziemba does not teach that the cells and base plate have corresponding magnets embedded therein.  Ziemba teaches in one embodiment that a magnet portions are embedded in the base, fig. 3g is a way to maintain the containers in position, col. 9: 35-40.  Although fig. 3g seems to show the combination of magnets and rails (also described in col. 9: :35-40), the figures seem to show the magnets in the wrong location.  With this in mind, Ziemba never explicitly teaches, in a written description, an embodiment where the containers 31 are connected to the base via rails and grooves and magnets at the same time.
Langdon  teaches a case with a plurality of removable container modules, (tray 18a), fig. 4, [0052], the container modules are supported on a base at 58 and held via embedded magnets having a circular shape on a rear portion of the base at 62.  Both the module (at 96b and 96a, fig. 5B) and the base (94a and 94b, fig. 8) have embedded magnets in order to prevent accidental dislocation of the trays during movement or use, [0046], last line and draw the trays into alignment, [0048], page 3.  Aligned magnets on the bottom of the base at 110 and in the base of the container at 112 are also shown as being embedded, fig. 9 [0049].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and container modules of Ziemba to have embedded magnets in order to draw the containers into alignment and prevent accidental dislocation as per the teaching of Langdon, thereby having aligned magnets when the plurality of container modules are located on the base.  
Although applicant’s magnets are in the bottom wall of the base, the side walls forming the channels are also part of the base as claimed.  With this in mind, whether one of ordinary skill in the art would modify Ziemba in view of Langdon to have the aligned magnets on the bottom surface of the base (as Ziemba suggests that a magnet portions are embedded in the base, fig. 3g is a way to maintain the containers in position, col. 9: 35-40) or in the sides that form the channels, both locations read on the claims.
Ziemba does not teach the circular shape of the container.  
Newman teaches a storage system having a plurality of circular containers 50 stored on a flat base 62, fig. 9.   The containers  extend upwardly from the base and are circular in shape and can contain liquid at 8, fig. 11 and 12, threads at 17 discussed in [0132], case 50 is taught as being similar to case 10 [0139].  Each of the containers have a threaded cap 54, fig. 11 and 12  Similarly to Ziemba, the containers are part of a system and can be interchangeable, (the base can hold circular containers or small bottles, 86, fig.  9-13, [0140-0142]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shape of the tray of Ziemba with circular containers having threaded caps as per the teaching of Newman in order to be able to store more fluidic liquids (because Newman teaches a closure) or in order to store contact products.
 
Regarding claim 10, the references applied above teach all of claim 9, as applied above.  Ziemba as modified above further teaches that the plurality of container modules are circular in shape (Ziemba as modified by Newman, above) and wherein outer edges of the plurality of base magnets and the plurality of container magnets are aligned when the plurality of container modules are on the base (Ziemba as modified by Langdon, above).

Regarding claim 12, the opposite side of the base of Ziemba teach a recess cavity at 40 formed on a bottom surface of the base for holding an electronic device 41, fig. 1, wherein the recess cavity is located under the base plates (when the device is laid flat on a surface with cavity 40 facing down the cavity is under the base plates) of the plurality of container modules when the plurality of container modules are slidably secured on the base.

Claim(s) 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemba and Langdon as applied to claims 1, 15 and 16, above, and further in view of Newman et al. (US 2007/0000792).
Regarding claims 5, 18 and 19, the references applied above teach all of claims 1, 15, and 16, as applied above.  The references applied above do not teach that the one or more caps are threadably secured to the one or more containers of the plurality of container modules. 
Newman teaches a storage system having a plurality of circular containers 50 stored on a flat base 62, fig. 9.   The containers  extend upwardly from the base and are circular in shape and can contain liquid at 8, fig. 11 and 12, threads at 17 discussed in [0132], case 50 is taught as being similar to case 10 [0139].  Each of the containers have a threaded cap 54, fig. 11 and 12  Similarly to Ziemba, the containers are part of a system and can be interchangeable, (the base can hold circular containers or small bottles, 86, fig.  9-13, [0140-0142]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shape of the tray of Ziemba with circular containers having threaded caps as per the teaching of Newman in order to be able to store more fluidic liquids (because Newman teaches a closure) or in order to store contact products.
Ziemba as modified above further teaches that the outer edges of the plurality of base magnets and the plurality of container magnets are aligned when the plurality of container modules are on the base, as applied above, as seen in Fig. 9 of Langdon, the magnets of each container are intended to align with the magnets on the base. 
In regard to circular shaped magnets, only the shape of the magnets on the sides are shown, fig. 5b of Langdon.  The aligned magnets on the bottom surface of the container and the bottom of the base, seen in Fig. 9 of Langdon, can be assumed to also have a circular shape, although the shape is not explicitly stated.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the magnets circular or have another shape with the reasonable expectation of magnetically securing the containers to the base. 
 
Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemba and Langdon as applied to claim 1 above, and further in view of Kao (US 5497879).
Regarding claims 8 and 14, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a recessed portion formed on the one or more caps of the plurality of container modules for receiving a label.  
Kao teaches a container with a cap 12 having a recess for receiving a label to indicate the state of the product, for example USED and NEW, Fig. 2 and 3, Col. 1: 60-65, Col. 3: 1-15, Fig. 5 of Kao.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Ziemba as modified above to include a recess for a label as taught by Kao in order to provide information about the product to a consumer.

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 7, 13, and 20, none of the available references teach a spatula in a recess and secured by the container modules.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735